Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
26, 2014.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00650-CV


                     IN THE MATTER OF H.A.S., Appellant




      On Appeal from the County Court at Law No. 3 & Probate Court
                         Brazoria County, Texas
                     Trial Court Cause No. JV19571


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed June 17, 2014. On August 19,
2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.